Title: To Benjamin Franklin from Rosamond Sargent, 8 February 1782
From: Sargent, Rosamond
To: Franklin, Benjamin


Dear Sir
Halsted Place Febry: 8th: 1782
There is a Gentleman here who longs to write to you himself, but his Friends forbid it, and tell him, while the American Habeas Corpus bill is in force, it is not safe, and they will not consent to his trusting himself to such wretched Vindictive Animals as our Ministry is chiefly composed of. Wherefore I your Humble Servant, who defy them all to make treason or offence to the State of a Ladys endeavoring to alleviate the condition of three English officers taken Prisoners with Lord Cornwallis, will venture hardiment, to hold corespondance with you, and entreat your kind offices for the three following Gentlemen, Mr: Harry Calvert, Captain in Sir Wm: Howes Regiment of Foot, and Mr: George, and Thomas Scott, Lieutenants of Artillery, all worthy Young Men, intimate Friends Children, belonging to Families of respect and Condition; if wounded or sick, to assist and help them, is my humble request, and every grateful return shall be made here, to your Friends who do it.
This will be diliverd you, by the Count de Vaux, a Lieut. de frigate a Prisoner on Parole here, or a Captain of the regiment D’Agenois his Friend who I have by a Friend taken the liberty of saying woud not, I flatterd myself, do an unacceptable thing to you, in waiting upon you with it.— I hope you are in good Health and long to hear as much from yourself, and desire you to be assured, that no time, change of Fortune or Events, can make the least change in our Esteem, affection, and high regard for you,— which is such, that if the good Genius of this Nation, shoud not bring you here once more with the Olive Branch, I think the Gentleman hinted at, and I, shall if possible, come over to France for a Month, whenever a cessation of Arms takes place, to have the pleasure of a few Conversations wth: you, and assure you in Person, of the veneration we have for one whom Providence has made the Instrument of doing so great things for the Liberties of Mankind, and the Sincerity wth: which both of us are your most devoted and Attachd
 
Addressed: Dr. Franklin.
